     Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 1 of 76 PageID #: 87


   Altaba Inc.                                                                                    Government
   EIN:        8689
               8                                                                                    Exhibit
   Summary of Revised Claim Amounts - May 15, 2020                                               _____________
                                                                                                       E


                Current Unpaid                          Current Balance
                 Liabilities and                         and Estimated
                  Unrefunded          Estimated          Additional Tax   Estimated      Total Claim
                   Credits [a]     Additional Tax [b]       [a] + [b]      Interest       Amount
   Income Tax
      2013         ($43,321,963)        $43,321,963                 $0             $0               $0
      2014                    $0                 $0                 $0             $0               $0
      2015                    $0                 $0                 $0             $0               $0
      2016                    $0        ($1,242,320)       ($1,242,320)            $0      ($1,242,320)
      2017                    $0        $17,962,806        $17,962,806     $2,324,948      $20,287,753
      2018                    $0       $549,510,900       $549,510,900    $39,161,540     $588,672,440
      2019                    $0       $474,825,144       $474,825,144     $7,979,519     $482,804,662
      2020         ($19,357,721)       $225,113,508       $205,755,788             $0     $205,755,788
      2021                    $0        $30,492,000        $30,492,000             $0      $30,492,000
      2022                    $0        $16,401,840        $16,401,840             $0      $16,401,840
      2023                    $0         $8,329,877         $8,329,877             $0       $8,329,877
      2024                    $0         $8,496,474         $8,496,474             $0       $8,496,474
      2025                    $0         $8,666,404         $8,666,404             $0       $8,666,404
      2026                    $0         $8,839,732         $8,839,732             $0       $8,839,732
      2027                    $0         $9,016,527         $9,016,527             $0       $9,016,527
      2028                    $0         $9,196,857         $9,196,857             $0       $9,196,857
      2029                    $0         $9,380,794         $9,380,794             $0       $9,380,794
       Total Income Tax Claim                                                           $1,405,098,829

   Employment Tax
      2013                  $0                    $0                $0             $0              $0
      2014                  $6                    $0                $6             $0              $6
      2015                  $0           $18,056,462       $18,056,462     $4,188,233     $22,244,695
      2016                  $0           $16,748,503       $16,748,503     $3,108,185     $19,856,688
      2017             ($3,593)           $5,880,864        $5,877,271      $817,500       $6,694,771
      2018                  $0                    $0                $0             $0              $0
      2019                  $0            $2,986,927        $2,986,927        $81,472      $3,068,399
      2020           ($140,304)           $4,433,828        $4,293,524             $0      $4,293,524
      2021                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2022                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2023                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2024                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2025                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2026                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2027                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2028                  $0            $4,433,828        $4,433,828             $0      $4,433,828
      2029                  $0            $4,433,828        $4,433,828             $0      $4,433,828
    Total Employment Tax Claim                                                            $96,062,531

      Total Income Tax and Exmployment Tax Claim                                        $1,501,161,359


Claim Summary
Page 1 of 76
Summary of Tax Increase by Year for Altaba Claim Filing Purposes

For tax years 2013 through 2019, the Total Tax Increase amount is the estimated increase in tax liability from the tax liability stated on the filed return or as previously determined after examination.
For tax years 2020 through 2029, because Altaba cannot file a return for those years yet, the Total Tax Increase amount is the estimated tax liability without taking into account tax liability stated on a filed return.

Tax Year Ending                                  2013               2014                2015                 2016              2017              2018               2019               2020               2021                2022        2023         2024         2025         2026         2027         2028         2029
CBA Adjustments                                 43,321,963                 -                     -          (1,242,320)       11,089,875       273,804,029                -                  -                  -                   -            -            -
Domestic Adjustments                                   -                   -                     -                 -           6,872,931       275,706,871        474,825,144        225,113,508         30,492,000          16,401,840    8,329,877    8,496,474    8,666,404    8,839,732    9,016,527    9,196,857    9,380,794
Total Income Tax Increase                       43,321,963                 -                     -          (1,242,320)       17,962,806       549,510,900        474,825,144        225,113,508         30,492,000          16,401,840    8,329,877    8,496,474    8,666,404    8,839,732    9,016,527    9,196,857    9,380,794

Total Estimated Additional Income Tax from 2013 to 2029                              1,418,312,506

Total Unpaid Liabilities and Unrefunded Credits                                         (62,679,684)

Estimated Interest                                                                      49,466,007

IRS Income Tax Claim (i.e., Unpaid Past, Present, and
Future Federal Income Tax Liabilities)                                               1,405,098,829



Employment Tax Examination
Adjustments                                                 $0                 $0      $18,056,462        $16,748,503         $5,880,864                     $0             $0                 $0                 $0                $0           $0           $0           $0           $0           $0           $0           $0
Non-Examination Projected Employment
Tax Liabilities                                         -                  -                   -                  -                  -                   -         $2,986,927         $4,433,828         $4,433,828          $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828
Total Employment Tax Increase                            $0                    $0      $18,056,462        $16,748,503         $5,880,864                     $0    $2,986,927         $4,433,828         $4,433,828          $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828   $4,433,828

Total Estimated Additional Employment Tax from 2013 to 2029                              88,011,032

Total Unpaid Liabilities and Unrefunded Credits                                            (143,890)

Estimated Interest                                                                        8,195,389

IRS Employment Tax Claim (i.e., Unpaid Past, Present,
and Future Federal Employment Tax Liabilities)                                          96,062,531




    Summary
    Page 2 of 76
                                                                                                                                                                                                                                                                                                                                     Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 2 of 76 PageID #: 88
    Altaba Inc.
    EIN:        8689
                8
    Summary off Current Unpaid Balances Due and Unrefunded Credits

     Income Tax
        2013            ($43,321,963)
        2014                      $0
        2015                      $0
        2016                      $0
        2017                      $0
        2018                      $0
        2019                      $0
        2020            ($19,357,721)
        2021                      $0
        2022                      $0
        2023                      $0
        2024                      $0
        Total           ($62,679,684)


  Employment Tax
       Year          Form 941 Q1          Form 941 Q2      Form 941 Q3        Form 941 Q4    Form 940      Total
       2013                         $0               $0                  $0             $0           $0           $0
       2014                         $0               $0                  $0             $0           $6           $6
       2015                         $0               $0                  $0             $0           $0           $0
       2016                         $0               $0                  $0             $0           $0           $0
       2017                        ($5)         ($3,588)                 $0             $0           $0      ($3,593)
       2018                         $0               $0                  $0             $0           $0           $0
       2019                         $0               $0                  $0             $0           $0           $0
       2020                         $0       ($139,926)                  $0             $0        ($378)   ($140,304)
       2021                         $0               $0                  $0             $0           $0           $0
       2022                         $0               $0                  $0             $0           $0           $0
       2023                         $0               $0                  $0             $0           $0           $0
                                                                                                                        Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 3 of 76 PageID #: 89




       2024                         $0               $0                  $0             $0           $0           $0
                                                                                                            (143,890)
Current Balances
Page 3 of 76
      Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 4 of 76 PageID #: 90


    Altaba Inc.
    EIN:        689
    Summary off Estimated Interest

                                            Interest Start     Interest End        Estimated
                      Estimated Tax           Date [1]           Date [2]           Interest

     Income Tax
        2013                        $0                 N/A               N/A                 $0
        2014                        $0                 N/A               N/A                 $0
        2015                        $0                 N/A               N/A                 $0
        2016               ($1,242,320)                N/A               N/A                 $0
        2017               $17,962,806           4/15/2018         8/15/2020         $2,324,948
        2018              $549,510,900           4/15/2019         8/15/2020        $39,161,540
        2019              $474,825,144           4/15/2020         8/15/2020         $7,979,519
        2020              $205,755,788                 N/A               N/A                 $0
        2021               $30,492,000                 N/A               N/A                 $0
        2022               $16,401,840                 N/A               N/A                 $0
        2023                $8,329,877                 N/A               N/A                 $0
        2024                $8,496,474                 N/A               N/A                 $0
        2025                $8,666,404                 N/A               N/A                 $0
        2026                $8,839,732                 N/A               N/A                 $0
        2027                $9,016,527                 N/A               N/A                 $0
        2028                $9,196,857                 N/A               N/A                 $0
        2029                $9,380,794                 N/A               N/A                 $0
                                                                                    $49,466,007

  Employment Tax
       2013                         $0                 N/A               N/A                   $0
       2014                         $6                 N/A               N/A                   $0
       2015                $18,056,462           1/31/2016         8/15/2020           $4,188,233
       2016                $16,748,503           1/31/2017         8/15/2020           $3,108,185
       2017                 $5,877,271           1/31/2018         8/15/2020             $817,500
       2018                         $0                 N/A               N/A                   $0
       2019                 $2,986,927           1/31/2020         8/15/2020              $81,472
       2020                 $4,293,524                 N/A               N/A                   $0
       2021                 $4,433,828                 N/A               N/A                   $0
       2022                 $4,433,828                 N/A               N/A                   $0
       2023                 $4,433,828                 N/A               N/A                   $0
       2024                 $4,433,828                 N/A               N/A                   $0
       2025                 $4,433,828                 N/A               N/A                   $0
       2026                 $4,433,828                 N/A               N/A                   $0
       2027                 $4,433,828                 N/A               N/A                   $0
       2028                 $4,433,828                 N/A               N/A                   $0
       2029                 $4,433,828                 N/A               N/A                   $0
                                                                                       $8,195,389

    [1] Interest start date is the due date of the income tax return or the 4th quarter
    employment tax return
    [2] Interest end date is 3 months from the date of the revised claim calculation

Interest
Page 4 of 76
   For tax years ending 2011 to 2015, IRS examination had been completed and approved by Joint Committee in June 2019.
   Taxpayer informed Exam a 2015 1120X will be filed to change from foreign tax expense deduction to foreign tax credit (FTC).
   Based on workpapers provided by taxpayer, changes are as follows:




                                                                   201112             201212             201312            201412        201512          Tax Effect (35%)

   1 - Disallow 2015 NOL carried back to 2013 for portion
   due to foreign tax expense deduction
   Form 1120 line 29a - NOL deduction
   Amount per 2011-2015 exam (see tab "CBA 1")                                                      $    475,982,679
   Amount per Exam (as reported on amended return)                                                       352,205,641
   Taxable Income Increase/ (Decrease)                                         -               -         123,777,038                -             -        43,321,963.30
   Reason of the adjustment: Taxpayer potentially will file 2015 amended return to change foreign
   tax expense deduction to FTC which will reduce 2015 NOL carried back to 2013. Exam is not
   allowing the increase to FTCs until it can verify information. See Tab "CBA 2" for parts of
   Taxpayer's modeling of 2015 amendment. 3/20: Taxpayer has filed the amended return and the
   estimated tax increase has been paid.



                                                                   201112             201212              201312           201412         201512                Tax
   Taxable income/(loss) (TI/(L)) per RAR                          468,707,938      7,170,004,027       1,451,516,820    9,564,076,629   (416,269,967)
   Expected amended return TI/(L) changes due to 2015
   reduction of foreign tax expense TP provided copy by
   Transcript has not posted yet                                                                                                         123,777,038
   Expected Amended return TI/(L) changes on NOL carryback
   from 2015 to 2013 TP provided amended and verification
   of payment, Transcript has not posted tax due yet.
   Advance payment status is in question.                                                                 123,777,038                                         43,321,963
   Potential amended taxable income                                468,707,938      7,170,004,027       1,575,293,858    9,564,076,629   (292,492,929)
                                                                                                                                                                            Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 5 of 76 PageID #: 91




CBA 2011-2015
Page 5 of 76
    Tax returns for 2016 and 2017 are currently under IRS examination. Opening conference held in March 2019, Exam is in the middle of examination on those two years.
    Tax return for 2018 was filed on Oct 15, 2019 and is not currently under examination. The following calculation is based on the return filed but not examined.



                                                          Tax year ending                                                 201612               201712                    201812   Tax effect
                                                                                                                                                                                  (35% for 16&17)
                                                                                                                                                                                  (21% for 18)
    1 - NOPA # IE 1 (see Tab "CBA 5") (draft NOPA was issued to TP on 6/18/19)
    Form 1120, Line 10, Other Income - Cost Sharing Transactions Payment
    Amount per return                                                                                                             -                    -
    Amount per Exam                                                                                                        18,356,627            8,268,733
    Taxable Income Increase/ (Decrease)                                                                                    18,356,627            8,268,733                                 9,318,876
    Reason of the adjustment: Taxpayer inappropriately reduced pool of
    Intangible Development Costs by licensing revenue.

    2 - NOPA #IE 2 (see Tab "CBA 6") (draft NOPA was issued to TP on 6/18/19)
    Form 1120, Line 10, Other Income - R&D Cost Share Payment
    Amount per return                                                                                                     117,767,693           50,768,703
    Amount per Exam                                                                                                       160,049,295           67,884,664
    Taxable Income Increase/ (Decrease)                                                                                    42,281,602           17,115,961                                20,789,147
    Reason of the adjustment: Taxpayer did not properly cost share as
    intangible delopment costs allocable stock-based ccompensation costs
    under its cost sharing arrangement with its foreign affiliate.

    3 - NOPA #IE 3 (see Tab "CBA 7") (draft NOPA was issued to TP on 6/18/19)
    Form 1120, Line 26, Other Deductions - R&D Cost Sharing Allocation Adjustment
    Amount per return                                                                                                             -                    -
    Amount per Exam                                                                                                         1,637,127              293,679
    Taxable Income Increase/ (Decrease)                                                                                     1,637,127              293,679                                   675,782
    Reason of the adjustment: Taxpayer failed to include the arm's length
    rental change for the use of land or depreciable tangible property in the
    cost sharing allocation calculations.
                                                                                                                                                                                                       Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 6 of 76 PageID #: 92




CBA 2016-2018
Page 6 of 76
    4 - NOPA #IE 4 (see Tab "CBA 8") (draft NOPA was issued to TP on 6/18/19)
    Form 1120, Line 10, Other Income - Intercompany Service Charge
    Amount per return                                                                                    102,072,057   45,525,479
    Amount per Exam                                                                                      119,038,778   51,532,463
    Taxable Income Increase/ (Decrease)                                                                   16,966,721    6,006,984                        8,040,797
    Reason of the adjustment: Taxpayer failed to allocate stock-based
    compensation to its foreign affiliate per IRC § 482 for FY2016 and
    FY2017.

    5 - 2018 Form 1120, Sch C, Line 17, Global Intangible Low-Taxed Income (GILTI) (see Tab "CBA 10")
    Amount per return Form 8992, Sch A, Col (k) (see Tab "CBA 12")                                                                      98,213,599
    Amount per Exam Form 8992, Sch A, Col (c) (see Tab "CBA 12")                                                                               -
    Taxable Income Increase/ (Decrease)                                                                                                (98,213,599)    (20,624,856)
    Reason for adjustment: 3/20. 2018 GILTI issue has not been fully
    resolved, Exam adjusted from the initial claim estimate to more
    accurately reflect risk to the government. GILTI basis taken on the form
    8949 is adjusted in Claim adjustment DOM-006.

    6 - 2017 Form 1120 and 2018 Form 1120, Sch C, Line 15, Section 965(a) Inclusion (see Tab "CBA 10")
    Amount per return                                                                                                         -     5,105,355,349
    Amount per Exam                                                                                                           -     4,614,731,408
    Taxable Income Increase/ (Decrease)                                                                                       -      (490,623,941)    (103,031,028)

       Form 965, Part I, Line 3 per Return (see Tab "CBA 11")                                                                 -     6,916,933,054
       Section 965(a) Inclusion per Exam (see Tab "CBA 12")                                                                   -     6,252,216,747
       Taxable Income Increase/ (Decrease)                                                                                    -      (664,716,307)
       Reason of the adjustment: 3/20. The Alibaba section 965 inclusion is
       change due to different amount from FS and ownership % used. The
       Yahoo Japan section 965 inclusion is changed due to the more
       precised data was 79 entities was provided by Altaba. Rev Proc 2019-
       40 observed, no E&P adjustments on downward attribution and
       10/50 entities. Updated to reflect Exam's current estimate as of
       3/12/2020. 5/15. The YJ 965 inclusion is corrected. Also, the YJ 965
       inclusion is reduced by $500M to reflect the 305 dividend's E&P

       Form 965, Part II, Section 1, Line 17 per Return (see Tab "CBA 13")                                                    -     (1,811,577,705)
       Amount per Exam (see Tab "CBA 12")                                                                                     -     (1,637,485,338)
       Taxable Income Increase/ (Decrease)                                                                                    -        174,092,367
       Reason: 3/20. Corrected to reflect the Sec 965 inclusion amount.
       5/15. Corrected to reflect the 965 inclusion adjustments.
                                                                                                                                                                      Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 7 of 76 PageID #: 93




CBA 2016-2018
Page 7 of 76
    7 - 2018 Form 1120, Sch C, Line 22, Section 250 Deduction (see Tab "CBA 10")
    Amount per return Form 8993, Part IV, Line 9 (see Tab "CBA 14")                                                                                 (72,799,708)
    Amount per Exam                                                                                                                                         -
    Taxable Income Increase/ (Decrease)                                                                                                    -         72,799,708      15,287,939
    Reason for adjustment: 3/20. 2018 GILTI issue has not been fully
    resolved, Exam is adjusting from the initial claim estimate to more
    accurately reflect risk to the government. GILTI basis taken on the form
    8949 is adjusted in Claim adjustment DOM-006.

    8 - 2016, 2017, and 2018 Form 1120, Sch J, Part I, Line 5a Foreign Tax Credit
    Amount per return Form 1120, Sch J, Part I, Line 5a FTC                                                         (191,026,985)   (3,993,656)   (1,425,502,511)
    Amount per Exam                                                                                                 (124,265,908)   (3,993,656)     (854,686,508)
    Tax Increase/ (Decrease)                                                                                          66,761,077           -         570,816,003    637,577,080
    Reason of the adjustment: 2016, 2017 & 2018 returns have not been
    fully audited. Disallow FTCs pending substantiation.

       Amount per return Form 1118, Sch B, Part III, Line 1 Section 951A Category Income (see Tab "CBA 15")                                          (10,868,571)
       Amount per return Form 1118, Sch B, Part III, Line 4 General Category Income (see Tab "CBA 15")                                            (1,414,633,940)
                          Total Per Return                                                                                                        (1,425,502,511)
       Amount per EXAM Form 1118, Sch B, Part III, Line 1 Section 951A Category Income (see Tab "CBA 15")                                                    -
       Amount per EXAM Form 1118, Sch B, Part III, Line 4 General Category Income (see Tab "CBA 15")-Yahoo Japan                                    (743,362,848)
       Amount per EXAM Form 1118, Sch B, Part III, Line 4 General Category Income (see Tab "CBA 15")-Alibaba                                                 -
       Amount per EXAM Form 1118, Sch B, Part III, Line 4 General Category Income (see Tab "CBA 15")-Other                                                   -
       Amount per EXAM carryover                                                                                                                    (111,323,660)
                          Total Per Exam                                                                                                            (854,686,508)
       Tax Increase/ (Decrease)                                                                                                                      570,816,003
       Reason of the adjustment: 2018 return has not been audited.
       Disallow FTCs pending substantiation. General category FTCs include
       $156,008,981 of carryover FTCs. 3/20. Amounts substantiated are
       being allowed. Carryover FTCs allowed to more accurately reflect risk
       assessment. 5/15. 2016 FTCs limited per IDR Domestic #5 response.
       2018 YJ FTCs adjusted. 2018 general carryover FTCs adjusted.

    9 (NEW) - 2016, 2017, and 2018 Form 1120, Sch C, Sec 78 Gross Up on FTC Claimed
    Amount per return Form 1120, Sch C, Line 18                                                                     191,026,985     3,993,656     2,136,843,452
    Amount per Exam                                                                                                 124,265,908     3,993,656     1,238,538,551
    Tax Increase/ (Decrease)                                                                                        (66,761,077)          -        (898,304,901)    (212,010,406)
    Reason of the adjustment: 3/20. Reverse 2016, 2017 & 2018 FTC Sec 78
    Gross Up for FTC disallowed above. 5/15. Adjusted based on FTC
    adjustments.

    10 (NEW) - NOPA # 6 Correlative adjustment for 482 adjustments (old draft 5 NOPA was issued to TP on 6/18/19)
    Form 1120 Schedule C, Line 13: Dividends from Foreign Co
    Amount per return                                                                                                484,895,935
    Amount per Exam                                                                                                  278,119,516
    Taxable Income Increase/ (Decrease)                                                                             (206,776,419)          -                         (72,371,747)
                                                                                                                                                                                    Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 8 of 76 PageID #: 94




CBA 2016-2018
Page 8 of 76
    Reason of the adjustment: 3/20. TP reported $306,736,073 dividend for
    Y C.V. The correlative adjustments for 2011-2015 & 2016 affects
    Retained Earnings which affect Dividends reported. Results in reduction
    in CV’s Dividend by 127,534,342 + 79,242,077 (2011-15 & 2016 amounts)

    Total CBA taxable income adjustment by year                               (194,295,419)     31,685,357    (1,414,342,733)

    Tax effect of taxable income adjustments by year                           (68,003,397)   11,089,874.95    (297,011,974)

    Total CBA credit adjustments                                               66,761,077               -       570,816,003

    Total Increased Tax Estimate                                                (1,242,320)     11,089,875      273,804,029     283,651,584
                                                                                                                                              Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 9 of 76 PageID #: 95




CBA 2016-2018
Page 9 of 76
  Tax returns for 2016 and 2017 are currently under IRS examination. Opening conference held in March 2019, Exam is in the middle of
  examination on those two years.
  Tax return for 2018 was just filed on Oct 15, 2019 and not currently under examination. The following calculation is based on the return
  filed but not examined.


  Tax year ending                                              Reference         201612                201712                201812          Tax effect

     2016                                                                                                                                    (35% for 16&17)
  Adjustment #1: Gain from sale of land and other assets      DOM-001                                                                        (21% for 18)
  Form 1120, line #9, gain from sale of land and other assets
  Amount per return                                                               57,259,156
  Amount per Exam                                                                 57,259,156
  Taxable Income Increase/ (Decrease)                                                    -                                                                -
  Reason of the adjustment: Examination currently in process,
  basis is not yet confirmed. As such, basis was removed for
  estimate purposes. 3/20: Basis has been updated to reflect
  amounts substantiated.


  Adjustment #2: NOL                                              DOM-002
  Form 1120, line 29a, net operating loss deduction
  Amount per return                                                             (165,543,527)
  Amount per Exam                                                               (165,543,527)
  Taxable Income Increase/ (Decrease)                                                    -                                                                -
  Reason of the adjustment: Examination currently in process,
  eligibility of NOL utilization not yet determined. As such, NOL
  removed for estimate purposes. 5/15: Updated to reflect
  amounts substantiated.
                                                                                                                                                               Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 10 of 76 PageID #: 96




DOM 2016-2018
Page 10 of 76
     2017
  Adjustment #3: NOL                                              DOM-003
  Form 1120, line 29a, net operating loss deduction
  Amount per return                                                          (38,622,693)
  Amount per Exam                                                            (38,622,693)
  Taxable Income Increase/ (Decrease)                                                -            -
  Reason of the adjustment: Examination currently in process,
  eligibility of NOL utilization not yet determined. As such, NOL
  removed for estimate purposes. 5/15: Updated to reflect
  amounts substantiated.


  Adjustment #4: Gain from sale of operating business            DOM-004
  Form 1120, line #8, capital gain from sale of Yahoo's operating business
  Amount per return                                                                 -
  Amount per Exam                                                            10,601,478
  Taxable Income Increase/ (Decrease)                                        10,601,478     3,710,517
  Reason of the adjustment: Examination currently in process,
  all basis is not yet confirmed. 3/20: Basis updated to reflect
  amounts substantiated. Tab DOM-004 shows the updated
  calculations. 5/15: Basis updated to reflect amounts
  substantiated. Tab DOM-004 shows the updated calculations.




  Adjustment #5:      Assumption of liabilities                   DOM-005
  Form 1120, line #1a, gross receipts or sales
  Amount per return                                                           (8,800,476)
  Amount per Exam                                                                234,991
  Taxable Income Increase/ (Decrease)                                          9,035,467    3,162,413
  Reason of the adjustment: Agreed adjustment in relation to
  assumption of liabilities upon a stock sale that was treated as
  an asset acquisition. See tab DOM-005 for a detailed
  explanation. 4/24: No Change.
                                                                                                        Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 11 of 76 PageID #: 97




DOM 2016-2018
Page 11 of 76
     2018
  Adjustment #6: Gain from sale of investments                   DOM-006
  Form 1120, Schedule D, line 15, net long-term capital gain from sale of investments
  Amount per return                                                                                      19,287,442,692
  Amount per Exam                                                                                        20,468,542,558
  Taxable Income Increase/ (Decrease)                                                                     1,181,099,866    248,030,972
  Reason of the adjustment: For estimated purposes, Exam
  removed basis and adjusted the realized gain to equal net                             Y!J Gain          3,631,918,123
  proceeds. Also, realized gain in the amount of $4.175M, from                          Alibaba Gain     16,726,510,328
  sale of Excalibur assets was not included on the return. In                           Excalibur Gain        4,175,000
  addition, the adjustment takes into account a potential                               Other Gain          105,939,107
  adjustment to a "blockage" discount taken on the 2018                                 Total            20,468,542,558
  distribution of Alibaba shares. 3/20: Basis updated to reflect
  amounts substantiated. Tab DOM-006 shows the updated
  calculations. 5/15: Basis updated to reflect amounts
  substantiated. Gross proceeds updated to reflect blockage
  discount. Tab DOM-006 shows the updated calculations.


  Adjustment #7: Capital loss carryover                         DOM-007
  Form 1120, Schedule D, line 6, capital loss carryover
  Amount per return                                                                                        (408,410,171)
  Amount per Exam                                                                                          (408,410,171)
  Taxable Income Increase/ (Decrease)                                                                               -              -
  Reason of the adjustment: 2017 capital loss generated was
  eliminated in Adjustment 4, therefore, no carryover available
  in 2018. 3/20: Basis updated to reflect amounts
  substantiated. Tab DOM-007 shows the updated calculations.
  5/15: Updated to reflect amounts substantiated. Tab DOM-
  007 shows the updated calculations.




  Adjustment #8: Other income Sch. M-3                          DOM-008
  Form 1120, Schedule M-3, Part 2, line 25, other income with differences
                                                                                                                                         Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 12 of 76 PageID #: 98




  Amount per return                                                                                         (15,515,550)


DOM 2016-2018
Page 12 of 76
  Amount per Exam                                                                  -
  Taxable Income Increase/ (Decrease)                                       15,515,550      3,258,266
  Reason of the adjustment: Insufficient information on return
  to identify and confirm this permanent adjustment. 4/24: No
  Change.


  Adjustment #9: Exchange gain Sch. M-3                         DOM-008
  Form 1120, Schedule M-3, Part 2, line 25, other income with differences
  Amount per return                                                         (77,032,944)
  Amount per Exam                                                                   -
  Taxable Income Increase/ (Decrease)                                        77,032,944    16,176,918
  Reason of the adjustment: Insufficient information on return
  to identify and confirm this permanent adjustment. 4/24: No
  Change.


  Adjustment #10: NOL                                           DOM-009
  Form 1120, line 29a, net operating loss deduction
  Amount per return                                                         (23,236,359)
  Amount per Exam                                                           (20,601,747)
  Taxable Income Increase/ (Decrease)                                         2,634,612      553,269
  Reason of the adjustment: Examination in process, eligibility
  of NOL utilization not yet determined. As such, NOL removed
  for estimate purposes. 5/15: Agreed adjustment based on
  response to IDR DOM-36.


  Adjustment #11: R&D credit                                     DOM-009
  Form 1120, Sch.J, line 5c, general business credit carryforwards
  Amount per return                                                         (27,614,305)
  Amount per Exam                                                           (19,926,858)
  Taxable Income Increase/ (Decrease)                                         7,687,447     7,687,447
  Reason of the adjustment: Examination currently in process,
  R&D credit carryovers were not yet determined. 5/15:
  Agreed adjustment based on response to IDR DOM-25.
                                                                                                        Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 13 of 76 PageID #: 99




DOM 2016-2018
Page 13 of 76
  Total Taxable Income increase by year   -     19,636,945   1,276,282,972
  Tax rate                                35%          35%             21%
                                          -      6,872,931     268,019,424
  R&D credit increase                     -            -         7,687,447
  Total Increased Tax Estimate            -      6,872,931     275,706,871   =   282,579,802
                                                                                               Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 14 of 76 PageID #: 100




DOM 2016-2018
Page 14 of 76
     Tax return for 2019 was provided to IRS on 4/27/2020 (Taxpayer stated on the return that a superseding tax return will be filed by
     10/15/2020). The tax reported on the 2019 return is in the process of being assessed and the return is not currently under examination.
     The following calculation is based on the return filed but not examined.
     Major transaction: Sale of 278,315,416 Alibaba shares for net proceeds of approximately $46 billion per N-CSR as of 6/30/19, page 51
     (see Tab "DOM-014").

     2019 Taxable Income Analysis                                              Reference


     Net Investment Income                                                    DOM-010                  382,422,450
     Reason of the adjustment: 5/15. Previous estimate had $397M investment
     income from SEC filings. Updated to reflect interest income per 2019
     return.
     Indemnification Asset                                                    DOM-011                  219,000,000
     Reason of the adjustment: Altaba has recorded an indemnification asset
     from Verizon Media Group of $219 million. Since the indemnification is a
     net asset, any indemnification may be taxable income if it is paid.
     Other Income                                                             DOM-012                   62,131,969
     Reason of the adjustment: 2018 tax return reported Miscellaneous Other
     Income. Exam is unable to obtain the details of the income. For purposes
     of this estimate, Exam is assuming that it may be annually recurring
     income. 5/15. Updated to reflect other income per 2019 return.
     Realized Gain from Sale of Alibaba Shares                                DOM-013               43,243,420,332
     Reason of the adjustment: 5/15. Updated to reflect amounts substantiated
     and 2019 return. See Tab DOM-006.

     Total taxable income from 1/1 to 12/31/19                                                      43,906,974,751

     Potential tax liability for 2019 @21% tax rate                                                  9,220,464,698

     Tax Assessed per Filed Return                                                                  (8,745,639,554)
                                                                                                                                               Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 15 of 76 PageID #: 101




2019
Page 15 of 76
     2020 to 2029 projection is based on the company's cash position and last filed semi-annual report Form N-CSR as of June 30, 2019.
     Assumption: Since there is no public information available to indicate the timing of the sale of Altaba's remaining assets, Exam assumes
     all the assets will be sold in 2020. Therefore, after 2020, the company's only income will be investment income generated from the cash
     position and other income as reported on 2018 tax return.


     2020 Taxable Income Analysis                                                   Reference
                                                                                                1/1 to 12/31/2020
     Projected Investment Income                                                                                -
     Reason of the adjustment: Since the cash position at the end of the year
     did not change significantly, assume same investment income in 2020 as
     2019. 3/20. The semi-annual report is being used because it reflects future
     income more accurately than the annual report. 5/15. Adjusted to reflect
     state tax deduction.
     Sale of Alibaba Shares                                                          DOM-014          1,071,219,086
     Reason of the adjustment: Sale of remaining 5 million Alibaba shares using
     11/20/19 closing price ($182.35). 3/20. Gain updated to reflect actual sales
     and substantiated basis. 5/15. Gain updated to reflect substantiation. See
     Tab DOM-006 for calculation.
     Other Income                                                                    DOM-012                     -
     Reason of the adjustment: 2018 tax return reported Miscellaneous Other
     Income. Exam is unable to obtain the details of the income. For purposes
     of this estimate, Exam is assuming that it may be annually recurring
     income. 3/20. Updated to more accurately reflect future income.
     Proceeds from Sale of Excalibur Assets                                          DOM-17                 750,000
                                                                                                      1,071,969,086

     Total taxable income from 1/1 to 12/31/20                                                        1,071,969,086

     Potential tax liability for 2020                                                                   225,113,508
                                                                                                                                                Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 16 of 76 PageID #: 102




2020-2029
Page 16 of 76
     2021 Taxable Income Analysis

                                                                                         1/1 to 12/31/2021
     Projected Investment Income                                                                 145,200,000
     Reason of the adjustment: Since all the assets were assumpted to be sold
     in 2020, the only income will be investment income from cash position and
     other income. 5/15. Adjusted per "Future Tax" tab.
     Other Income                                                              DOM-012                   -
     Reason of the adjustment: 2018 tax return reported Miscellaneous Other
     Income. Exam is unable to obtain the details of the income. For purposes
     of this estimate, Exam is assuming that it may be annually recurring
     income. 3/20. Updated to more accurately reflect future income.

     Total taxable income from 1/1 to 12/31/21                                                  145,200,000

     Potential tax liability for 2021                                                            30,492,000
                                                                                                               Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 17 of 76 PageID #: 103




2020-2029
Page 17 of 76
     2022 Taxable Income Analysis

                                                           1/1 to 12/31/2022
     Projected Investment Income                                    78,104,000
     Other Income                                DOM-012                   -

     Total taxable income from 1/1 to 12/31/22                     78,104,000

     Potential tax liability for 2022                              16,401,840



     2023 Taxable Income Analysis

                                                           1/1 to 12/31/2023
     Projected Investment Income                                    39,666,080
     Other Income                                DOM-012                   -

     Total taxable income from 1/1 to 12/31/23                     39,666,080

     Potential tax liability for 2023                               8,329,877



     2024 Taxable Income Analysis

                                                           1/1 to 12/31/2024
     Projected Investment Income                                    40,459,402
     Other Income                                DOM-012                   -

     Total taxable income from 1/1 to 12/31/24                     40,459,402

     Potential tax liability for 2024                               8,496,474
                                                                                 Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 18 of 76 PageID #: 104




2020-2029
Page 18 of 76
     2025 Taxable Income Analysis

                                                           1/1 to 12/31/2025
     Projected Investment Income                                    41,268,590
     Other Income                                DOM-012                   -

     Total taxable income from 1/1 to 12/31/25                     41,268,590

     Potential tax liability for 2025                               8,666,404



     2026 Taxable Income Analysis

                                                           1/1 to 12/31/2026
     Projected Investment Income                                    42,093,961
     Other Income                                DOM-012                   -

     Total taxable income from 1/1 to 12/31/26                     42,093,961

     Potential tax liability for 2026                               8,839,732



     2027 Taxable Income Analysis

                                                           1/1 to 12/31/2027
     Projected Investment Income                                    42,935,841
     Other Income                                DOM-012                   -

     Total taxable income from 1/1 to 12/31/27                     42,935,841

     Potential tax liability for 2027                               9,016,527
                                                                                 Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 19 of 76 PageID #: 105




     2028 Taxable Income Analysis

2020-2029
Page 19 of 76
                                                                1/1 to 12/31/2028
     Projected Investment Income                                         43,794,557
     Other Income                                     DOM-012                   -

     Total taxable income from 1/1 to 12/31/28                          43,794,557

     Potential tax liability for 2028                                    9,196,857



     2029 Taxable Income Analysis

                                                                1/1 to 12/31/2029
     Projected Investment Income                                         44,670,449
     Other Income                                     DOM-012                   -

     Total taxable income from 1/1 to 12/31/29                          44,670,449

     Potential tax liability for 2029                                    9,380,794




     Total potential tax liability for 2020 to 2029                    333,934,013
                                                                                      Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 20 of 76 PageID #: 106




2020-2029
Page 20 of 76
Future Tax Calculation

                                                                               (in millions)
                                   2020      2021       2022      2023       2024        2025     2026       2027      2028       2029     Total

Cash                               13,000      7,260     3,905     1,983      2,023      2,063     2,105      2,147     2,190     2,234
Less Distribution                  (6,000)    (3,500)   (2,000)      -          -          -         -          -         -         -
Plus Earnings                         260        145        78         40        40          41        42         43        44        45
Net Cash                            7,260      3,905     1,983     2,023      2,063      2,105     2,147      2,190     2,234     2,278


Treasury Rate                       2.00%      2.00%     2.00%      2.00%     2.00%      2.00%     2.00%      2.00%     2.00%      2.00%
Taxable Interest Income
(Beginning of Year Cash x
Treasury Rate)                        260       145         78        40         40         41        42         43         44       45
Other Taxable Income (BABA
gain, state tax deduction up to
interest income)                      810
Total Taxable Income                1,070       145         78        40         40         41        42         43          44      45
Tax Rate                              21%       21%        21%       21%        21%        21%       21%        21%         21%     21%
Tax                                   225        30         16         8          8          9         9          9           9       9     334

Assumptions
Initial holdback of 7B (including 2B for IRS and 5B for other claims) - distribution of 6B by end of 2020
Other taxable income for 2020 of 810M based on 1.07B Alibaba gain less 260M state tax deductions (pending substantiation)
Resolution and distribution of 3.5B other claims by end of 2021
Resolution and distribution of 2.0B other claims by end of 2022
Continuing holdback of 2.0B beyond 2022
2% Rate of Return on Investments
                                                                                                                                                   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 21 of 76 PageID #: 107




Future Tax
Page 21 of 76
   Altaba Inc.
   EIN:        689
   Summary of Employment Tax Examination Adjustments (Actual 2013-14 and Projected 2015-17)
      and Non-Examination Projected Employment Tax Liabilities (201912 - 202912)


      Employment Tax Examination Adjustments          2013            2014             2015        2016        2017        2018       2019       2020-2029 [7]
                              FITW                      306,542         663,286          630,926     587,639     351,608          -          -             -
                   Additional
                              Social Security            66,210          39,137          630,926     587,639     351,608          -          -             -
                    Wages
                              Medicare                  306,542         663,286          630,926     587,639     351,608          -          -             -
                 (Adjustment)
                              Add'l Medicare            306,542         663,286              -           -           -            -          -             -

                                 FITW                    58,542         119,391         157,732     146,910      87,902           -          -             -
    Employment
                                 Social Security          8,210           4,853          78,235      72,867      43,599           -          -             -
      Tax Exam
                    Tax Increase Medicare                 8,890          19,235          18,297      17,042      10,197           -          -             -
    Adjustment
                                 Add'l Medicare           2,759           5,970             -           -           -             -          -             -
       #1: Tax
                                 TOTAL TAX               78,401         149,449         254,264     236,819     141,698           -          -             -
    Preparation
     Services [2]
                                 § 6662(c) Penalty           -               -            50,853      47,364      28,340          -                        -
                                 § 6656 Penalty              -               -             4,827       4,495       2,690          -          -             -
                      Penalty

                                 TOTAL PENALTY               -               -            55,680     51,859      31,030           -          -             -

                    TOTAL TAX AND PENALTY                78,401         149,449         309,944     288,678     172,728           -          -             -




     Employment Tax Examination Adjustments           2013            2014             2015        2016        2017        2018       2019       2020-2029 [7]
                             FITW                            -               -                -           -           -           -          -             -
                  Additional
                   Wages     Social Security             63,248          23,417        3,415,526   2,826,038    798,738           -          -             -
                (Adjustment) Medicare                    63,248          23,417        3,415,526   2,826,038    798,738           -          -             -
                             Add'l Medicare                 -               -                -           -          -             -          -             -
    Employment
     Tax Exam                FITW                           -               -               -           -           -             -          -             -
    Adjustment               Social Security              7,843           2,904         423,525     350,429      99,043           -          -             -
    #2: Low/No Tax Increase Medicare                      1,834             679          99,050      81,955      23,163           -          -             -
        FICA                 Add'l Medicare                 -               -               -           -           -             -          -             -
    Withholding              TOTAL TAX                    9,677           3,583         522,575     432,384     122,206           -          -             -
         [3]
                             § 6662(c) Penalty               -               -          104,515      86,477      24,441           -          -             -
                   Penalty   § 6656 Penalty                  -               -           26,129      21,619       6,110           -          -             -
                             TOTAL PENALTY                   -               -          130,644     108,096      30,551           -          -             -
                                                                                                                                                                 Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 22 of 76 PageID #: 108




                    TOTAL TAX AND PENALTY                 9,677           3,583         653,219     540,480     152,757           -          -             -


ET 2013-2029
Page 22 of 76
      Employment Tax Examination Adjustments         2013         2014         2015         2016         2017        2018       2019       2020-2029 [7]
                              FITW                  14,960,446   21,059,805   34,795,520   32,405,790   11,308,659          -          -             -
                   Additional
                              Social Security        7,480,223    8,845,118   34,795,520   32,405,790   11,308,659          -          -             -
                    Wages
                              Medicare              14,960,446   21,059,805   34,795,520   32,405,790   11,308,659          -          -             -
                 (Adjustment)
                              Add'l Medicare         2,992,089    5,686,147          -            -            -            -          -             -
    Employment
                               FITW                  3,141,694    4,633,157    8,698,880    8,101,448    2,827,165          -          -             -
        Tax
                               Social Security         927,548    1,096,795    4,314,644    4,018,318    1,402,274          -          -             -
    Adjustment
                  Tax Increase Medicare                433,853      610,734    1,009,070      939,768      327,951          -          -             -
      #3: Free
                               Add'l Medicare           26,929       51,175          -            -            -            -          -             -
     Unlimited
                               TOTAL TAX             4,530,024    6,391,861   14,022,594   13,059,534    4,557,390          -          -             -
      Meals &
     Snacks [4]
                                § 6662(c) Penalty          -            -      2,804,519    2,611,907     911,478           -          -             -
                     Penalty    § 6656 Penalty             -            -        266,186      247,904      86,511           -          -             -
                                TOTAL PENALTY              -            -      3,070,705    2,859,811     997,989           -          -             -

                  TOTAL TAX AND PENALTY              4,530,024    6,391,861   17,093,299   15,919,345    5,555,379          -          -             -



      Employment Tax Examination Adjustments        2013         2014         2015         2016         2017         2018       2019       2020-2029 [7]
                                FITW                       -            -            -            -            -            -          -             -
                    Additional
                                Social Security            -            -            -            -            -            -          -             -
                     Wages
    Employment                  Medicare                   -            -            -            -            -            -          -             -
                  (Adjustment)
         Tax                    Add'l Medicare             -            -            -            -            -            -          -             -
    Adjustment
    #4: Gross-Up                FITW                       -            -            -            -            -            -          -             -
   Payroll Future               Social Security            -            -            -            -            -            -          -             -
      Years [5]    Tax Increase Medicare                   -            -            -            -            -            -          -             -
                                Add'l Medicare             -            -            -            -            -            -          -             -
                                TOTAL TAX                  -            -            -            -            -            -          -             -
                                                                                                                                                           Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 23 of 76 PageID #: 109




ET 2013-2029
Page 23 of 76
     Employment Tax Examination Adjustments                2013               2014              2015              2016              2017              2018              2019            2020-2029 [7]
                             Period 201306                    (1,479)               -                  -                 -                 -                 -                 -                  -
                             Period 201309                    (2,129)               -                  -                 -                 -                 -                 -                  -
                             Period 201312                      (330)               -                  -                 -                 -                 -                 -                  -
    Employment
                             Period 201409                       -               (1,561)               -                 -                 -                 -                 -                  -
        Tax
                             Period 201412                       -               (3,809)               -                 -                 -                 -                 -                  -
    Adjustment Tax Decrease
                             Period 201412                       -              (60,633)               -                 -                 -                 -                 -                  -
    #5: 2013-14
                             Period 201412                    (4,515)               -                  -                 -                 -                 -                 -                  -
      Claims
                             Period 201309                  (341,710)               -                  -                 -                 -                 -                 -                  -
                             Period 201409                   (44,383)               -                  -                 -                 -                 -                 -                  -
                             TOTAL TAX                      (394,546)           (66,003)               -                 -                 -                 -                 -                  -

                                                                                                                                                                                        Annually [7]
      Employment Tax Examination Adjustments                2013              2014              2015              2016              2017              2018              2019            2020 - 2029
                              FITW                         15,266,988        21,723,091        35,426,446        32,993,429        11,660,267                -                 -                  -
                   Additional
                              Social Security               7,609,681         8,907,672        38,841,972        35,819,467        12,459,005                -                 -                  -
                    Wages
                              Medicare                     15,330,236        21,746,508        38,841,972        35,819,467        12,459,005                -                 -                  -
                 (Adjustment)
                              Add'l Medicare                3,298,631         6,349,433               -                 -                 -                  -                 -                  -

                             FITW                           3,200,236         4,752,548         8,856,612         8,248,358         2,915,067                -                 -                  -
                             Social Security                  943,601         1,104,552         4,816,404         4,441,614         1,544,916                -                 -                  -
   TOTAL OF TAX Tax Increase Medicare                         444,577           630,648         1,126,417         1,038,765           361,311                -                 -                  -
    FROM EXAM                Add'l Medicare                    29,688            57,145               -                 -                 -                  -                 -                  -
      ADJUST-                TOTAL TAX                      4,618,102         6,544,893        14,799,433        13,728,737         4,821,294                -                 -                  -
      MENTS
                             § 6662(c) Penalty                    -                  -          2,959,887         2,745,748           964,259                -                 -                  -
                  Penalty    § 6656 Penalty                       -                  -            297,142           274,018            95,311                -                 -                  -
                             TOTAL PENALTY                        -                  -          3,257,029         3,019,766         1,059,570                -                 -                  -

                      Claims      TOTAL TAX                  (394,546)          (66,003)               -                 -                 -                 -                 -                  -

                          TOTAL TAX AND PENALTY           $4,223,556         $6,478,890      $18,056,462        $16,748,503        $5,880,864                    $0                $0                 $0



   Non-Examination Projected Employment Tax
   Liabilities [6]                                                 $0                $0                    $0                $0                $0                $0    $2,986,927          $4,433,828



   Notes and sources:
   [1]As of 11/15/2019, the 2013-14 examination is in Appeals. Exam has issued IDRs in the 2015-17 Employment Tax Examination, but the Taxpayer has not yet provided responses. Exam opened
   2018 for examination, but 2018 will be closed with no change to the tax liability because the Taxpayer had only 26 employees. 2021 through 2024 are estimated to have the same liability as 2020.

   [2] For 2015-2029 see Tab "ET 1." For 2013-14 see Appeals settlement file "Yahoo Tax Compforms" page 6 of 14. 2013-14 penalties conceded by Appeals.
   [3] For 2015-2019 see Tab "ET 2." For 2013-14 see Appeals settlement file "Yahoo Tax Compforms" page 7 of 14. 2013-14 penalties conceded by Appeals.
                                                                                                                                                                                                           Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 24 of 76 PageID #: 110




   [4] For 2015-2029 see Tab "ET 3." For 2013-14 see Appeals settlement file "Yahoo Tax Compforms" page 5 of 14. 2013-14 penalties conceded by Appeals.


ET 2013-2029
Page 24 of 76
   [5] Under IRM 4.23.10.12, "[u]nless income taxes, FICA taxes, or Additional Medicare Tax were actually withheld from the employees' wages, no income tax, FICA tax, or Additional Medicare Tax
   related to the employment tax examination should be reported on these statements. See General Instructions for Forms W-2 and W-3. As the examination is not correcting any amounts withheld,
   boxes for Federal income tax withholding, social security tax withheld, and Medicare tax withheld, should be blank for both "Previously Reported" and "Corrected Information" amounts on the
   Form W-2, and W-2c, and related transmittals." Under POSTN-117073-18 (June 25, 2018), an employer's payment of taxes that should have been withheld in a prior year does not create additional
   wages to the employee for the prior year. In the year in which the employment tax liability is paid, if the employer does not seek repayment of the employee's tax in 2018 without collecting the
   amount from the employee is additional wages to the employee when paid in the subsequent year and is subject to employment taxes. TE/GE Counsel has advised Exam that the 2013-15 statute
   for form 1040 has expired, 2016 form 1040 statute will expire in April 2021, and 2017 will at best be a short statute and most likely also will have expired by the time the examination is resolved.
   Counsel advised Exam to not pursue the issue. This decision is based on form 1040 statute concerns and not the merits of the issue.

   [6] See Appeals settlement file "Yahoo Workplan".
   [7] Altaba Inc. will incur employment tax liabilities for wages paid to employees until dissolution. This estimate assumes future employment tax liabilities to be $4,433,828 annually for each year
   from 2020 to 2029. See Tab ET Non-Exam Liabilities for computation.
                                                                                                                                                                                                           Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 25 of 76 PageID #: 111




ET 2013-2029
Page 25 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 26 of 76 PageID #: 112


DOM-001
2016 Sale of land and other assets
From: 2016 F4797




DOM-001
Page 26 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 27 of 76 PageID #: 113


DOM-002
NOL deduction
From: 2016 F1120




DOM-002
Page 27 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 28 of 76 PageID #: 114


DOM-003
NOL deduction
From: 2017 F1120




DOM-003
Page 28 of 76
     Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 29 of 76 PageID #: 115


DOM-004
Tax Basis of operating business sale
From: File" 2017 Tax Return Transaction Gain" provided by taxpayer




    Tax Basis allowed for SaleCo1 for estimate purposes:
                               Tax Basis
    Flurry                            184,656,991
    Tumblr                            726,220,237
    BrightRoll                        703,538,260
    Accounts Receivable               696,271,479
    Bldgs, other
    depreciable asset and
    land                              938,548,030
    Other assets                      263,478,581

    Adjustment agreed by
    taxpayer based on IDR
    DOM-18 respsonse                 (10,264,086)
    Depreciable assets
    adjustment                          (337,394)
    Total tax basis allowed
    for SaleCo1                    3,502,112,098 Immaterial remaining questions therefore will allow basis except for $10.6M for 5/15 updated 280 claim purposes.
    Total SaleCo1 tax basis        3,512,713,576
    Basis adjustments                 10,601,478 Final amounts to be determined through examination process.


    Tax Basis allowed for SaleCo2 for estimate purposes:




    Total tax basis allowed
    for SaleCo2                    1,591,248,211 Immaterial remaining questions therefore will allow basis for 5/15 updated 280 claim purposes.
    Total SaleCo2 tax basis        1,591,248,211
    Basis adjustments                        -   Final amounts to be determined through examination process.


    Total tax basis adjustments for SaleCo1 and SaleCo2 for estimate purposes:
    SaleCo1                             10,601,478
    SaleCo2                                    -
    Total basis adjustments             10,601,478




DOM-004
Page 29 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 30 of 76 PageID #: 116


DOM-005
Assumption of liability adjustment explanation


            Deferred Revenue Draft Calculation



            Book Value             125,290,243   US payments (IDR Response FP-005)

            Fair Value             93,195,297    Cost of fulfillment/Assumed Liability (SalesCo1 Gain Calc wp)

                                   32,094,946    US payments remaining (to be recognized)

                                  (31,859,955)   US payments already recognized (2016 D6 Deferred Revenue)

                                      234,991    Remaining to be recognized

            Not                    (8,800,476)   Decrease to Taxable Income on Tax Return (2017 D6 Def Rev)

            Difference             9,035,467     Adjustment Increase to Taxable Income



Deferred revenue consists of advance payments which are an obligation of the seller to provide goods or services. The courts
have held that in theory, a seller who is relieved of a liability through a purchaser’s assumption of such liability receives less
consideration, so the reduced amount of consideration is economically equivalent to the seller receiving full consideration for
the assets and then paying off the liability. The courts have also held that a seller who is required to recognize additional
income at the time that contingent liabilities become fixed is generally entitled to an offsetting deduction.There are provisions
in the Code and regulations, as well as administrative guidance, which permit a deferral of income recognition. For example,
IRC § 455 permits a deferral of prepaid subscription income and Treas. Reg. § 1.451-5 allows a deferral of recognition of
advance payments for goods and long-term contracts. In addition, Rev. Proc. 2004-34 allows for an elective deferral of
advance payments for goods and services. The foregoing Code and regulation provisions and Rev. Proc. 2004-34 generally
provide that if a taxpayer who defers recognition of income under such provisions or Rev. Proc. 2004-34 is relieved of the
deferred revenue liability, any portion of the related advance payments or prepaid income not previously included in gross
income must be included in gross income in the tax year such relief occurs. Therefore, a seller in a transaction in which a
GHIHUUHGUHYHQXHOLDELOLW\LVDVVXPHGE\WKHEX\HUJHQHUDOO\D,QFOXGHVWKHSUHYLRXVO\XQUHFRJQL]HGGHIHUUHGUHYHQXHLQ
JURVVLQFRPHLQWKH\HDURIWKHVDOHE,QFOXGHVWKHUHOLHIIURPWKLVOLDELOLW\LQWKHDPRXQWUHDOL]HGDQGF&ODLPVDQ
offsetting deduction for the payment it is deemed to make to the buyer in exchange for the buyer’s assumption of the deferred
revenue liability.
Taxpayer did include the relief of the liability in the amount realized and it is accounted for in the gain calculation. Taxpayer did
claim the offsetting deduction for the payment, per IDR responses. Therefore, the issue is with the inclusion of unrecognized
deferred revenue in gross income; hence the adjustment. The portion of the related advance payments not previously
included in gross income must be included in gross income




DOM-005
Page 30 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 31 of 76 PageID #: 117


DOM-006
Cost basis
From: 2018 F1120




Excalibur asset sale
From: 2018 N-CSR, page 30




Blockage discount
From: SEC filing PRE-14A April 2, 2019, page 47




2018 Miscellaneous Sales

                                                   Return           3/20 Claim       5/15 Claim
      HortonWorks Proceeds                          144,108,288        144,108,288      144,108,288
      HortonWorks Basis                             (26,351,534)               -        (26,351,534) 5/15: Adjusted to reflect substantiation
      Gomaji Proceeds                                  1,698,044         1,698,044         1,698,044
      Gomaji Basis                                    (7,500,000)              -          (4,937,850) 5/15: Adjusted to reflect substantiation
      Paperless Proceeds                               5,422,150         5,422,150         5,422,150
      Paperless Basis                               (13,999,991)               -        (13,999,991) 5/15: Adjusted to reflect substantiation

                 GAIN                               103,376,957        151,228,482      105,939,107



2018 Yahoo Japan Sales

                                                   Return           3/20 Claim       5/15 Claim
      Gross Proceeds                               6,453,451,801     6,453,451,801    6,453,451,801
      GILTI Reported on Return                       (98,213,599)              -                -
      TOTAL PROCEEDS                               6,355,238,202     6,453,451,801    6,453,451,801
      Original Basis (Broadcast 332 Liquidation)      41,135,159               -                -

DOM-006
Page 31 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 32 of 76 PageID #: 118


      Y!J Section 305 Dividend                          501,781,881                -          498,024,618 5/15: Adjusted to reflect substantiation
      OSSH Distribution of Y!J to Yahoo Inc.             20,000,000                -           19,920,172 5/15: Adjusted to reflect substantiation
      Section 965 Deemed Distribution                 2,976,312,021      2,850,808,632      2,471,578,385 5/15: Adjusted to reflect 965 inclusion
      2018 Y!J Dividend Distribution                   (167,989,497)      (167,989,497)      (167,989,497)
      TOTAL BASIS                                     3,371,239,564      2,682,819,135      2,821,533,678

                 GAIN                                 2,983,998,638      3,770,632,666      3,631,918,123



2018 Alibaba Sales

                                                      Return            3/20 Claim         5/15 Claim
      Gross Proceeds                                 17,822,042,356     17,822,042,356     17,822,042,356
      Blockage Discount                                (484,629,600)               -                  -   5/15: New Specified Adjustment
      GILTI Reported on Return                                  N/A                N/A                N/A
      TOTAL PROCEEDS                                 17,337,412,756     17,822,042,356     17,822,042,356
      Original Basis (Prior Year Carryover)             107,411,150                -          107,411,150 5/15: Adjusted to reflect substantiation
      Section 965 Deemed Distribution                 1,029,934,509        988,120,878        988,120,878
      TOTAL BASIS                                     1,137,345,659        988,120,878      1,095,532,028

                 2018 ALIBABA GAIN                   16,200,067,097     16,833,921,478     16,726,510,328



2019 Alibaba Sales

                                                  FP-11 and Return      3/20 Claim         5/15 Claim
      Gross Proceeds                                 46,016,474,485     46,016,474,485     46,016,474,485
      Fees                                               (13,813,912)              -                  -
      TOTAL PROCEEDS                                 46,002,660,573     46,016,474,485     46,002,660,573
      2018 Original Acquisition Carryover Basis         104,423,748                -          104,423,748 5/15: Adjusted to reflect substantiation
      2018 965 Inclusion Carryover Basis              2,859,318,219      2,743,234,646      2,743,234,646
      GILTI Basis Step-Up                             1,357,694,148                -                  -
      2018 Book Costs Capitalized to Basis                 9,374,926               -                  -
      2019 Book Costs Capitalized to Basis                 9,803,345               -                  -
      Other to Reconcile with Return                     (88,418,153)              -          (88,418,153) 5/15: Adjustment to reflect return
      TOTAL BASIS                                     4,252,196,233      2,743,234,646      2,759,240,241

                 2019 ALIBABA GAIN                   41,750,464,340     43,273,239,839     43,243,420,332



2020 Alibaba Sales

                                                       FP-11            3/20 Claim         5/15 Claim
      Gross Proceeds                                  1,128,622,531      1,128,622,531      1,128,622,531
      Fees                                                  (23,363)               -                  -
      TOTAL PROCEEDS                                  1,128,599,168      1,128,622,531      1,128,622,531
      2018 Original Acquisition Carryover Basis           8,120,608                -            8,120,608 5/15: Adjusted to reflect substantiation
      2018 965 Inclusion Carryover Basis                 51,368,305         51,368,305         49,282,837 5/15: Adjusted to reflect substantiation
      2019 GILTI Basis Step-Up                           24,391,285                -                  -
      TOTAL BASIS                                        83,880,198         51,368,305         57,403,445

                 2020 ALIBABA GAIN                    1,044,718,970      1,077,254,226      1,071,219,086



Alibaba Multi-Year Allocated Basis Items

                                                     Taxpayer           3/20 Claim         5/15 Claim
      Alibaba Original Tax Basis                        219,955,506                  -        219,955,506     5/15: Adjusted to reflect substantiation
      Applied to 2018 Sales                            (107,411,150)                 -       (107,411,150)    Formula Allocation
      Applied to 2019 Sales                            (104,423,748)                 -       (104,423,748)    Formula Allocation
      Remaining Carryover to 2020                         8,120,608                  -          8,120,608     Formula Allocation

                                                     Taxpayer           3/20 Claim         5/15 Claim
      Alibaba Section 965 Deemed Distribution         3,940,621,033       3,780,638,361      3,780,638,361    5/15: No change from 3/20 amount
      Applied to 2018 Sales                          (1,029,934,509)       (988,120,878)      (988,120,878)   Formula Allocation
      Applied to 2019 Sales                          (2,859,318,219)     (2,743,234,646)    (2,743,234,646)   Formula Allocation
      Remaining Carryover to 2020                        51,368,305          49,282,837         49,282,837    Formula Allocation

                                                     Taxpayer           3/20 Claim         5/15 Claim

DOM-006
Page 32 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 33 of 76 PageID #: 119


     Alibaba 2019 GILTI Inclusion    1,382,085,433    -   -   5/15: No change from 3/20 amount
     Applied to 2019 Sales          (1,357,694,148)   -   -   Formula Allocation
     Remaining Carryover to 2020        24,391,285    -   -   Formula Allocation




DOM-006
Page 33 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 34 of 76 PageID #: 120


DOM-007
Schedule D
From: 2018 F1120




       Capital loss carryback per return              (408,410,171)
       Capital loss Yahoo de Brasil to be confirmed            -    DOM-004

       Capital loss carryack allowed for estimate     (408,410,171)
       purposes




DOM-007
Page 34 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 35 of 76 PageID #: 121


   DOM-008
   Sch. M-3, Part II, line 25
   From: 2018 F1120




DOM-008
Page 35 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 36 of 76 PageID #: 122


 DOM-009
 Form 1120 page 1, Schedule J and Form 3800, Part III
 From: 2018 F1120




DOM-009
Page 36 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 37 of 76 PageID #: 123


DOM-010
Consolidated statement of operations
From: SEC filing Form N-CSR as of June 30, 2019, page 14




DOM-010
Page 37 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 38 of 76 PageID #: 124




DOM-010
Page 38 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 39 of 76 PageID #: 125


DOM-011
Note 10 Income Taxes
From: SEC filing Form N-CSR as of June 30, 2019, page 31




DOM-011
Page 39 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 40 of 76 PageID #: 126


DOM-012
Other income
From: 2018 F1120, page 1, line 10




DOM-012
Page 40 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 41 of 76 PageID #: 127


DOM-013
Note 13 Investment in affiliates
From: SEC filing Form N-CSR as of June 30, 2019, page 33




DOM-013
Page 41 of 76
    Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 42 of 76 PageID #: 128


DOM-014
Note 16 Subsequent events
From: SEC filing Form N-CSR as of June 30, 2019, page 51




DOM-014
Page 42 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 43 of 76 PageID #: 129


DOM-015
Consolidated statement of assets and liabilities
From: SEC filing Form N-CSR as of June 30, 2019, page 1




DOM-015
Page 43 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 44 of 76 PageID #: 130


 DOM-016
 Company news about pre-dissolution liquidating distribution
 From: Altaba website, under News on September 6, 2019




DOM-016
Page 44 of 76
    Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 45 of 76 PageID #: 131


DOM-017
Excalibur market value
From: Taxpayer response to IDR IE-002, Y Excalibur market approach update file 3-3




DOM-017
Page 45 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 46 of 76 PageID #: 132


CBA-01
Info from 2011-2015 NOPA 16 - Reducing 2013 per exam audit adjustment since potential claim reduce NOL carryback




CBA 1
Page 46 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 47 of 76 PageID #: 133


CBA-02
Summary of Taxpayer's 2015 amended return model Foreign tax expense to Foreign Tax Credit




CBA 2
Page 47 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 48 of 76 PageID #: 134


CBA-03
2016 Form 1120




CBA 3
Page 48 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 49 of 76 PageID #: 135


CBA-03




CBA 3
Page 49 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 50 of 76 PageID #: 136


CBA-03




CBA 3
Page 50 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 51 of 76 PageID #: 137


CBA-04
2017 Tax Return




CBA 4
Page 51 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 52 of 76 PageID #: 138


CBA-04




CBA 4
Page 52 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 53 of 76 PageID #: 139


CBA-04




CBA 4
Page 53 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 54 of 76 PageID #: 140


CBA-05




CBA 5
Page 54 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 55 of 76 PageID #: 141


CBA-06




CBA 6
Page 55 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 56 of 76 PageID #: 142


CBA-07




CBA 7
Page 56 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 57 of 76 PageID #: 143


CBA-08




CBA 8
Page 57 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 58 of 76 PageID #: 144


 CBA-09




CBA 9
Page 58 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 59 of 76 PageID #: 145


 CBA-10




CBA 10
Page 59 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 60 of 76 PageID #: 146


    CBA-11




             F 965 Sch A Col (e)
             Yahoo Japan            8,369,831,330
             Alibaba               25,993,542,435
                                   34,363,373,765




CBA 11
Page 60 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 61 of 76 PageID #: 147


       CBA-12




        Total E&P to Cash % = 55.71% * 4,134,130,135 = 2,303,301,075




        Total E&P to Cash % = 26.19% * 3,276,122,497 = 858,032,082




       Sch A Col       (c)           (e)          %
                   403,883,734   108,362,006     26.83%




CBA 12
Page 61 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 62 of 76 PageID #: 148


      CBA-13




CBA 13
Page 62 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 63 of 76 PageID #: 149


      CBA-14




CBA 14
Page 63 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 64 of 76 PageID #: 150


CBA-15




CBA 15
Page 64 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 65 of 76 PageID #: 151


CBA-15




CBA-15




CBA 15
Page 65 of 76
Altaba Inc.                                 ET 1
EIN:        8
            8689
Form 941 Employment Tax Examination
Actual and Projected Wage and Tax Adjustments for Tax Preparation Services Provided to Employees
2013-2017

                                                                  Actuals                                        Projection
                                                    2013 [1]                  2014 [2]                2015         2016            2017
                  Description                   Total     Average         Total      Average       Total   %    Total      %    Total   %
Total Domestic Tax Preparation Fees            182,700 2,100.00           355,320 1,890.00
Total Foreign Tax Preparation Fees             158,842 1,825.77           396,466 2,108.86
Amount Previously Included in Wages            (35,000) (402.30)           (88,500) (470.74)
Adjustment                                     306,542       3,523        663,286      3,528

Inflation Factor Applied by Exam [5]                                                                 3.4%          1.1%            3.3%
Average Adjustment in 2015-17                                                                       3,648         3,688           3,810

# Forms W-2 [3]                                  9,723                   11,131                    10,240         9,434           5,464
% Employees Included in Adjustment                          0.89%                     1.69%         1.69%         1.69%           1.69%
# Employee Included in Adjustment                   87                      188                       173           159              92

Total Adjustment                                                                               $630,926        $587,639        $351,608   $0



Wage Adjustment:
 FITW & Medicare Wage Adjustment               306,542   3,523.47       663,286    3,528.12     630,926         587,639         351,608
 Social Security Wage Adjustment [4]           135,013        44%        46,388          7%     630,926 100%    587,639 100%    351,608 100%
 Additional Medicare Wage Adjustment [4]        48,597        16%       158,588         24%         -     0%        -     0%        -     0%

Tax Adjustment:
 FITW @ 25%                                   $76,636                  $165,822                $157,732        $146,910         $87,902
 Medicare @ 2.9%                                8,890                    19,235                  18,297          17,042          10,197
 Social Security @ 12.4%                       16,742                     5,752                  78,235          72,867          43,599
 Additional Medicare @ 0.9%                       437                     1,427                     -               -               -
                                                                                                                                               Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 66 of 76 PageID #: 152




 Total Tax Adjustment                        $102,705                  $192,236                $254,264        $236,819        $141,698

ET 1
Page 66 of 76
Accuracy Penalty @ 20%                           $20,541                    $38,447                 $50,853           $47,364            $28,340
FTD Penalty @ 10%                                  1,282 [6]                  1,249 [6]               4,827             4,495              2,690
Total Penalties                                  $21,823                    $39,697                 $55,679           $51,859            $31,029

Notes and sources:
[1] Agrees to 2013-14 examination workpaper "Actual Wage and Tax Adjustments for Tax Preparation Services Provided to Employees - 2013."
    Schedule will be provided upon request.
[2] Agrees to 2013-14 examination workpaper "Actual Wage and Tax Adjustments for Tax Preparation Services Provided to Employees - 2014."
    Schedule will be provided upon request.
[3] See Tab ET 4, Forms W-2 and 1099-MISC Data per PMFOLS & BMFOLU Transcripts, 2013-2017.
[4] Exam applied the conservative assumption that 100% of the adjustment is subject to Social Security tax and 0% is subject to Additional
    Medicare tax.
[5] Exam applied the increase in the National Average Wage Index to Total Domestic Tax Preparation Fees, Total Foreign Tax Preparation,
    and Amount Included in Wages. See Tab ET 5, Table of Adjustments for Inflation - 2013-2017.
[6] FTD penalty was not asserted in 2013-14 examination, because it was not materially in excess of Campus' minimum threshold for assertion
    of $250 per quarter per issue.
                                                                                                                                                   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 67 of 76 PageID #: 153




ET 1
Page 67 of 76
 Altaba Inc.                                              ET 2
 EIN:         689
 Form 941 Employment Tax Examination
 Actual and Projected Wage and Tax Adjustments for Failure to Withhold FICA, Without FICA Exemption
 2013-2017

                                                                                 Actuals                                                                    Projection
                                                                  2013 [1]                     2014 [2]                     2015 [3]                          2016 [4]                    Q1-Q2, 2017 [5]

                                                                                                                                           #                                 #       Total                #
                        Description                          Total           %             Total       Average    Total Wages   %      Employees   Total Wages   %       Employees   Wages       %    Employees

 # Employees Included in Adjustment [6]                              5       18.5%                 6      15.8%

 2015-2017 - Wages with Low/No FICA Withholding: [7]
  Low/No FICA wages > $99,999                                                                                       9,772,339                75     7,461,596                   62         -                -
  Low/No FICA wages > $30,900 and less than $100,000                                                                8,671,503               146     7,799,008                  150   4,313,184                  94
  Total Low/No FICA wages > $30,900                                                                                18,443,842               221    15,260,604                  212   4,313,184                  94

 Error rate used by Exam [8]                                                                                            18.5%                            18.5%                           18.5%

 Wage Adjustment:
  Medicare Wage Adjustment                                   268,184                       176,626                  3,415,526                        2,826,038                        798,738
  Social Security Wage Adjustment [9]                        268,184                       176,626                  3,415,526 100%                   2,826,038 100%                   798,738 100%
  Additional Medicare Wage Adjustment [9]                        -                             -                          -     0%                         -     0%                       -     0%

 Tax Adjustment:
  FITW @ 25%                                                       $0                            $0                        $0                               $0                              $0
  Medicare @ 2.9%                                              7,777                         5,122                    99,050                           81,955                          23,163
  Social Security @ 12.4%                                     33,255                        21,902                   423,525                          350,429                          99,043
  Additional Medicare @ 0.9%                                     -                             -                         -                                -                               -
  Total Tax Adjustment                                       $41,032                       $27,024                  $522,575                         $432,384                        $122,206

 Accuracy Penalty @ 20%                                      $8,206 [10]                    $5,405                  $104,515                          $86,477                         $24,441
 FTD Penalty @ 10%                                            2,052 [11]                     1,351 [11]               26,129                           21,619                           6,110
 Total Penalties                                            $10,258                         $6,756                  $130,644                         $108,096                         $30,552

 Notes and sources:
 [1] Agrees to 2013-14 examination workpaper, "Taxpayer's Response to IDR ET-10 - Substantiation for FICA Exemption - 2013." Schedule will be provided upon request.
 [2] Agrees to 2013-14 examination workpaper, "Taxpayer's Response to IDR ET-10 - Substantiation for FICA Exemption - 2014." Schedule will be provided upon request.
 [3] Agrees to IRS Martinsburg Data Center - Forms W-2 with Low or No FICA Withholding - 2015. Schedule will be provided upon request.
 [4] Agrees to IRS Martinsburg Data Center - Forms W-2 with Low or No FICA Withholding - 2016. Schedule will be provided upon request.
 [5] Agrees to IRS Martinsburg Data Center - Forms W-2 with Low or No FICA Withholding - 2017. Schedule will be provided upon request.
 [6] Examiner in the 2013-14 cycle tested a small percentage of wages where there was no FICA withholding and determined there was an 18.5% and 15.8% improper FICA withholding rate for
     2013 and 2014, respectively. 2013-14 Examiner did not expand the sample to the entire population of employees for whom there was no FICA withholding.
 [7] Examiner in the 2015-17 examination ran IRPTRI reports and tabulated and stratified those employees with little or no FICA withholding. Employees with cumulative wages below $30,900 were ignored.
 [8] In calculating the wage adjustment, Exam used the higher of the 2013-14 error rates for improper FICA withholding.
 [9] Exam applied the conservative assumption that 100% of the adjustment is subject to Social Security tax and 0% is subject to Additional Medicare tax.
                                                                                                                                                                                                                     Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 68 of 76 PageID #: 154




 [10] Examiner in the 2013-14 cycle asserted $8,100 accuracy penalty. However, $41,032 x 20% = $8,206. (Computation error by prior Examiner).
 [11] FTD penalty was not asserted in 2013-14 examination, because it was not materially in excess of Campus' minimum threshold for assertion of $250 per quarter per issue.

ET 2
Page 68 of 76
Altaba Inc.                                                                           ET 3
EIN:        8689
            8
Form 941 Employment Tax Examination
Actual and Projected Wage and Tax Adjustments for Free Unlimited Meals and "Snacks"
2013-2017

                                                                                                       Actuals                                          Projection
                                                                                              2013                  2014                2015              2016               2017
                                         Description                                     Total       %         Total       %         Total      %      Total       %      Total      %
# Forms W-2 [1]                                                                             9,723                11,131                10,240             9,434              5,464
# Employees Included in Adjustment [2]                                                      9,723 100.00%        11,131 100.00%        10,240             9,434              5,464

General Ledger - Kitchen Expense [3]                                                  $28,229,341           $36,577,649

Taxpayer's Computation of Direct Operating Cost Excluding "Snacks": [4]
   Sunnyvale Food                                                                      $7,499,729           $10,819,499
   Sunnyvale Labor                                                                      5,726,457             6,232,171
   Sunnyvale Catering Costs                                                                   -                     -
   Hillsboro Food                                                                         726,711               415,645
   Hillsboro Labor                                                                        332,972               409,644
   Food All Other Locations                                                             4,328,404             7,629,829
   Burbank Food Cards                                                                     513,302               612,474
   Total Direct Operating Costs                                                        19,127,575            26,119,262
   Times 150%                                                                         $28,691,363           $39,178,893

Taxpayer's Computation of "Adjusted Direct Operating Cost" Excluding "Snacks": [5]
   Sunnyvale Food                                                                      $7,499,729           $10,819,499
   Sunnyvale Labor                                                                      2,465,005             2,465,005
   Sunnyvale Catering Costs                                                              (490,556)             (422,261)
   Hillsboro Food                                                                         726,711               415,645
   Hillsboro Labor                                                                        159,827               196,629
   Food All Other Locations                                                             1,442,801             2,543,276
   Burbank Food Cards                                                                     171,101               204,158
   Total "Adjusted" Direct Operating Costs                                             11,974,618            16,221,951
   Times 150%                                                                         $17,961,927           $24,332,927

Fair Market Value of Meals and "Snacks" Provided to Employees:
    FMV of Meals and "Snacks" [3]                                                     $28,229,341           $36,577,649           $34,795,520       $32,405,790        $11,308,659
    Average FMV per Form W-2 [6]                                                           $2,903                $3,286                $3,398            $3,435             $3,548
    Increase in FMV [7]                                                                                           13.2%                  3.4%              1.1%               3.3%

Wage Adjustment:
 FITW & Medicare Wage Adjustment                                                      $28,229,341           $36,577,649           $34,795,520      $32,405,790     $11,308,659
 Social Security Wage Adjustment [8]                                                   28,229,341    100%    36,577,649    100%    34,795,520 100% 32,405,790 100% 11,308,659 100%
 Additional Medicare Wage Adjustment [8]                                               28,229,341    100%    36,577,649    100%           -     0%         -    0%         -    0%
                                                                                                                                                                                         Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 69 of 76 PageID #: 155




ET 3
Page 69 of 76
Tax Adjustment:
 FITW @ 25%                                                                                   $7,057,335                $9,144,412                $8,698,880            $8,101,448   $2,827,165
 Medicare @ 2.9%                                                                                 818,651                 1,060,752                 1,009,070               939,768      327,951
 Social Security @ 12.4%                                                                       3,500,438                 4,535,628                 4,314,644             4,018,318    1,402,274
 Additional Medicare @ 0.9% [9]                                                                  254,064                   329,199                       -                     -            -
 Total Tax Adjustment                                                                        $11,630,488               $15,069,991               $14,022,594           $13,059,534   $4,557,390

Accuracy Penalty @ 20%                                                                        $2,326,098                $3,013,998                $2,804,519            $2,611,907    $911,478
FTD Penalty @ 10%                                                                                215,954                   279,819                   266,186               247,904      86,511
Total Penalties                                                                               $2,542,052                $3,293,817                $3,070,705            $2,859,811    $997,989

Notes and sources:
[1] See Tab ET 4, Forms W-2 and 1099-MISC Data per PMFOLS & BMFOLU Transcripts - 2013-2017.
[2] It is the Taxpayer's oral and written testimony that all employees are provided unlimited meals and "snacks" without discrimination. The Taxpayer provided no evidence
    in 2013-14 that non-employees consumed any meals. Absent that substantiation, Exam concludes that only employees received free meals and "snacks" in the "employer's
    eating facilities for employees", break rooms, and coffee bars.
[3] Examiner in 2013-14 cycle used total cost of food program (General Ledger account for "Kitchen Expenses"), which includes the cost of "snacks", as the fair market value
    of meals and snacks under the general valuation rule . Examiner used the general valuation rule because Exam did not accept the Taxpayers computation of Direct Costs
    for the reasons given in footnote [2] below), and because the Direct Food Costs x 150% under the special valuation rule exceed the General Ledger total costs for "Kitchen
    Expenses." See 2013-14 NOPA ET12-5, Meals & Snacks .
[4] Examiner in the 2013-14 examination did not accept the Taxpayer's Direct Food Costs because those costs excluded the cost of "snacks" (which are unlimited, continuously
    provided, and comprise a cold breakfast buffet), because the Taxpayer computed the costs based on an unsubstantiated sample that the Taxpayer unilaterally selected
    without consulting Exam or obtaining Exam's agreement. Exam does not agree that the sample is adequate evidence upon which to base its proposed computation.
[5] Examiner in the 2013-14 examination did not accept the Taxpayer's "adjusted" Direct Food Costs because those costs excluded the cost of unlimited, continuously
    provided "snacks", the Taxpayer did not substantiate the costs or requested adjustments, and Examiner did not agree with the reasoning for some of the requested
    exclusions. For example, there is no basis to exclude assumed management fee and overhead for meals prepared offsite by a third party (such as a restaurant or
    caterer) in the third party's own business premises. The third party's business premises are not an "employer operated eating facility for employees" for which the
    special valuation rule for meals can be applied. See Exam's rebuttal for 2013-14 examination for Exam's complete analysis and critique of the Taxpayer's computation
    of Direct Operating Costs. In the 2015-2017, Exam has issued IDRs requesting direct operating costs including "snacks", but the Taxpayer has not yet provided this
    information.
[6] The Taxpayer provided no evidence in 2013-14 that non-employees consumed any meals. Exam has computed an average FMV per diner based on the number of
    Forms W-2 filed by the Taxpayer.
[7] For 2015-2017, Exam applied the increase in the National Average Wage Index to Kitchen Expense. Exam computed the average FMV per employee first (for 2015
    based on the average FMV per employee in 2014), multiplied by the increase from 2014 to 2015 in the National Average Wage Index), and then multiplied that
    average FMV per employee by the number of forms W-2 actually filed by the Taxpayer for the calendar year. For 2017, a pro rata amount for the Taxpayer's 7 months
    of operations is included in the computation. After that date the meals were provided by the successor employer, Oath Holdings Inc.
[8] Exam applied the conservative assumption that 100% of the adjustment is subject to Social Security tax and 0% is subject to Additional Medicare tax.
[9] The 2013-14 examination NOPA proposed Additional Medicare Tax on the entire adjustment, in additional to Social Security tax on the entire adjustment. For purposes
    of the 2015-17 computation, only Social Security tax is computed because it is the more conservative approach.
                                                                                                                                                                                                  Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 70 of 76 PageID #: 156




ET 3
Page 70 of 76
          Altaba
              ba Inc.           ET 4
          EIN:        689
          Form 941 Employment Tax Examination
          Forms W-2 and 1099-MISC Data
          2013-2017

                                       W-2                          1099-MISC                 Total W-2 and 1099-MISC
           Tax Period    No.          Total       Average    No.    Total     Average     No.          Total      Average
          2013           9,723   $1,362,212,450   $140,102   807 $425,051,108 $526,705   10,530 $1,787,263,558 $169,731
          2014          11,131    1,851,238,137    166,314   833  404,642,136  485,765   11,964    2,255,880,273   188,556
          2015          10,240    1,825,202,175    178,242   962  381,193,271  396,251   11,202    2,206,395,446   196,964
          2016           9,434    1,525,848,853    161,739   781  337,906,793  432,659   10,215    1,863,755,646   182,453
          Q1-Q2 2017     5,464      655,172,347    119,907    66   44,767,921  678,302    5,530      699,940,268   126,571


          Source: PMFOLS and BMFOLU transcripts for 2013-2017, MFT 01.
                                                                                                                             Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 71 of 76 PageID #: 157




ET 4
Page 71 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 72 of 76 PageID #: 158


     Altaba Inc.                ET 5
     EIN:         689
     Form 941 Employment Tax Examination
     Table of Adjustments for Inflation
     2013-2017


                    National Average Wage
                           Index [1]             Cost of Living Index [2]                Inflation Factor
      Tax Period    Average     % Increase       Average       % Increase               Applied by Exam
     2013            $44,888        n/a           229.324          n/a
     2014             46,482            3.4%       232.771             1.5%
     2015             48,099            3.4%       231.810            -0.4%                         3.4%
     2016             48,642            1.1%       234.076             1.0%                         1.1%
     2017             50,322            3.3%       238.065             1.7%                         3.3%


                            Monthly Cost of Living Index [2]
     Month            2013       2014            2015            2016          2017
     Jan             226.520     230.040         228.294         231.061      236.854
     Feb             228.677     230.871         229.421         230.972      237.477
     Mar             229.323     232.560         231.055         232.209      237.656
     Apr             228.949     233.443         231.520         233.438      238.432
     May             229.399     234.216         232.908         234.436      238.609
     Jun             230.002     234.702         233.804         235.289      238.813
     Jul             230.084     234.525         233.806         234.771      238.617
     Aug             230.359     234.030         233.366         234.904
     Sep             230.537     234.170         232.661         235.495
     Oct             229.735     233.229         232.373         235.732
     Nov             229.133     231.551         231.721         235.215
     Dec             229.174     229.909         230.791         235.390
     Ave             229.324     232.771         231.810         234.076      238.065
     % Increase (Decrease)           1.5%            -0.4%           1.0%        1.7%

     Notes and sources:
     [1] National Average Wage Index: Tabulated by the Social Security Administration,
         measured by annual wage data for wages subject to FITW and contributions to deferred
         compensation plans. See: https://www.ssa.gov/OACT/COLA/AWI.html (last visited
         10/17/2019).
     [2] Cost of Living Index: The Bureau of Labor Statistics (BLS) publishes the Consumer Price
         Index for Urban Wage Earners and Clerical Workers (CPI-W) on a monthly basis.
         See: https://www.ssa.gov/OACT/STATS/cpiw.html (last visited 10/17/2019).




ET 5
Page 72 of 76
    Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 73 of 76 PageID #: 159


          Altaba Inc.
          EIN         689 [1][2]
          Non-Examination Liabilities
          2013-2019


                Year          Per BMFOLT           Projected              Totals
               2013          ($1,359,500.89)               $0.00        ($1,359,500.89)
               2014                  (464.87)                -                 (464.87)
               2015                (2,318.10)                -               (2,318.10)
               2016                (2,401.92)                -               (2,401.92)
               2017                52,477.75                 -               52,477.75
               2018                      -                   -                     -
               2019                      -          2,986,926.84          2,986,926.84
               2020                      -          4,433,827.58          4,433,827.58
               2021                      -          4,433,827.58          4,433,827.58
               2022                      -          4,433,827.58          4,433,827.58
               2023                      -          4,433,827.58          4,433,827.58
               2024                      -          4,433,827.58          4,433,827.58
               2025                      -          4,433,827.58          4,433,827.58
               2026                      -          4,433,827.58          4,433,827.58
               2027                      -          4,433,827.58          4,433,827.58
               2028                      -          4,433,827.58          4,433,827.58
               2029                      -          4,433,827.58          4,433,827.58
               Totals        ($1,312,208.03)      $47,325,202.67        $46,012,994.64

          Notes:
          [1] This computation excludes potential CAWR liabilities. CAWR liabilities arise when
              there is a difference between what the employer reported on Form 941 and what the
              the employer reported on Forms W-2 and W-3. CAWR liabilities have been excluded
              because for 2015-17 they net to ($22,283.73). BMFOLU (CAWR) reports are not yet
              available for 2018-2019 on the Business Master File.
          [2] The liabilities and credits shown in this spreadsheet have already been posted by the
              Campus, with the exception of the remainder of 201912-202912. Exam has projected
              the employment tax liability for the remainder of the 4th quarter of 2019 as described
              on tab ET Non-Exam BMFOLT. The projection assumes that the entity will pay a
              bonus for each year in the year to which it accrues and not in a later period.




ET Non-Exam Liabilities
Page 73 of 76
   Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 74 of 76 PageID #: 160


 Altaba Inc.
 EIN         8
             8689
 Non-Examination Liabilities Per BMFOLT
 Periods 201303 to 201909
 As of 11/15/2019

                                                               BMFOLT
                                             MFT 01       MFT 10    MFT 16
 Period                                     Form 941     Form 940 Form 945         Totals
 201303                                           $0.00                                 $0.00
 201306                                      (33,493.62)                          (33,493.62)
 201309                                             -                                     -
 201312                                   (1,326,007.27)      -         -      (1,326,007.27)
 2013 Total                               (1,359,500.89)      -         -      (1,359,500.89)

 201403                                        (464.87)                             (464.87)
 201406                                            -                                    -
 201409                                            -                                    -
 201412                                            -         -          -               -
 2014 Total                                    (464.87)      -          -           (464.87)

 201503                                            -                                     -
 201506                                            -                                     -
 201509                                            -                                     -
 201512                                            -         -    (2,318.10)       (2,318.10)
 2015 Total                                        -         -    (2,318.10)       (2,318.10)

 201603                                            -                                     -
 201606                                            -                                     -
 201609                                            -                                     -
 201612                                            -         -    (2,401.92)       (2,401.92)
 2016 Total                                        -         -    (2,401.92)       (2,401.92)

 201703                                      56,065.96                            56,065.96
 201706                                      (3,588.21)                           (3,588.21)
 201709                                            -                                    -
 201712                                            -         -          -               -
 2017 Total                                  52,477.75       -          -         52,477.75

 201803                                            -                                     -
 201806                                            -                                     -
 201809                                            -                                     -
 201812                                            -         -          -                -
 2018 Total                                        -         -          -                -

 201903                                            -                                     -
 201906                                            -                                     -
 201909                                            -                                     -
 201903-201909 Total                               -         -          -                -
ET Non-Exam BMFOLT
Page 74 of 76
    Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 75 of 76 PageID #: 161


 Altaba Inc.
 EIN         689
 Non-Examination Projected Liabilities
 Periods 201912 to 202912
 As of 11/15/2019

                                                                                            Projected
                                                                        MFT 01          MFT 10     MFT 16
 Period                                                                Form 941        Form 940 Form 945      Totals

 Calculation of Average Quarterly Employment Tax Liability:
 Liabilities per BMFOLT:
 201712                                                                $519,924.69
 201803                                                                  986,578.09
 201806                                                                2,473,216.11
 201809                                               [a]                464,429.42
 201812                                               [a]                464,055.61     $714.00
 201903                                                                3,123,058.80
 201906                                               [a]                410,248.71
 201909                                               [a]                408,005.97

 Average "Regular" Quarter [1]                        [b]=Average[a]    436,684.93       714.00

 Calculation of Annual Bonus Amount:

 201903 Liability per BMFOLT                                           3,123,058.80
 Minus: Average "Regular" Quarter [1]                 =-[b]             (436,684.93)
 Equals: Projected Annual Bonus                       [c]              2,686,373.87         -       $0.00

 Calculation of Projected Liabilities:

 Average "Regular" Quarter [1]                        =[b]               436,684.93      714.00
 Minus: 201912 Credits per BMFOLT @ 11/15/2019                          (136,467.96)    (378.00)
 201912 Remaining "Regular" Liability                                    300,216.97      336.00       -
 Plus: Annual Bonus Amount                            =[c]             2,686,373.87         -         -
 201912 Remaining Liability                                            2,986,590.84      336.00       -     2,986,926.84

 202003                                               =[b]               436,684.93                           436,684.93
 202006                                               =[b]               436,684.93                           436,684.93
 202009                                               =[b]               436,684.93                           436,684.93
 202012                                               =[b]+[c]         3,123,058.80      714.00       -     3,123,772.80
 2020 Total                                                            4,433,113.58      714.00       -     4,433,827.58

 202103                                               =[b]               436,684.93                           436,684.93
 202106                                               =[b]               436,684.93                           436,684.93
 202109                                               =[b]               436,684.93                           436,684.93
 202112                                               =[b]+[c]         3,123,058.80      714.00       -     3,123,772.80
 2021 Total                                                            4,433,113.58      714.00       -     4,433,827.58

 202203                                               =[b]               436,684.93                           436,684.93
 202206                                               =[b]               436,684.93                           436,684.93
 202209                                               =[b]               436,684.93                           436,684.93
 202212                                               =[b]+[c]         3,123,058.80      714.00       -     3,123,772.80
 2022 Total                                                            4,433,113.58      714.00       -     4,433,827.58


ET Non-Exam Projected
Page 75 of 76
    Case 1:20-cv-00811-UNA Document 1-5 Filed 06/16/20 Page 76 of 76 PageID #: 162



 202303                             =[b]         436,684.93                  436,684.93
 202306                             =[b]         436,684.93                  436,684.93
 202309                             =[b]         436,684.93                  436,684.93
 202312                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2023 Total                                    4,433,113.58   714.00   -   4,433,827.58

 202403                             =[b]         436,684.93                  436,684.93
 202406                             =[b]         436,684.93                  436,684.93
 202409                             =[b]         436,684.93                  436,684.93
 202412                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2024 Total                                    4,433,113.58   714.00   -   4,433,827.58

 202503                             =[b]         436,684.93                  436,684.93
 202506                             =[b]         436,684.93                  436,684.93
 202509                             =[b]         436,684.93                  436,684.93
 202512                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2025 Total                                    4,433,113.58   714.00   -   4,433,827.58

 202603                             =[b]         436,684.93                  436,684.93
 202606                             =[b]         436,684.93                  436,684.93
 202609                             =[b]         436,684.93                  436,684.93
 202612                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2026 Total                                    4,433,113.58   714.00   -   4,433,827.58

 202703                             =[b]         436,684.93                  436,684.93
 202706                             =[b]         436,684.93                  436,684.93
 202709                             =[b]         436,684.93                  436,684.93
 202712                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2027 Total                                    4,433,113.58   714.00   -   4,433,827.58

 202803                             =[b]         436,684.93                  436,684.93
 202806                             =[b]         436,684.93                  436,684.93
 202809                             =[b]         436,684.93                  436,684.93
 202812                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2028 Total                                    4,433,113.58   714.00   -   4,433,827.58

 202903                             =[b]         436,684.93                  436,684.93
 202906                             =[b]         436,684.93                  436,684.93
 202909                             =[b]         436,684.93                  436,684.93
 202912                             =[b]+[c]   3,123,058.80   714.00   -   3,123,772.80
 2029 Total                                    4,433,113.58   714.00   -   4,433,827.58


 Notes:




ET Non-Exam Projected
Page 76 of 76
